Case:18-18234-KHT Doc#:121 Filed:12/28/18                      Entered:12/28/18 18:06:20 Page1 of 18



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

                                                           )
         In re:                                            )
                                                           )    Case No. 18-18234 (KHT)
         COOL FROOTZ, LLC,                                 )
         a Delaware limited liability company              )    Chapter 11
         EIN: XX-XXXXXXX                                   )
                                                           )
                          Debtor.                          )
                                                           )

                     MOTION OF DNS-FROOTZ, LLC,
     AS COLLATERAL AGENT, FOR (A) ENTRY OF AN ORDER MODIFYING THE
     AUTOMATIC STAY OR (B) ALTERNATIVELY, CONVERSION TO CHAPTER 7

         DNS-Frootz, LLC, as collateral agent on behalf of itself and the other secured parties (in

 such capacity, the “Collateral Agent”) under the secured notes issued by the above-captioned

 debtor and debtor-in-possession (the “Debtor”), hereby moves (this “Motion”) for entry of an

 order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”),

 (a) modifying the automatic stay under section 362 of the Bankruptcy Code (as defined below),

 or, alternatively, (b) converting this chapter 11 case to a case under chapter 7 of the Bankruptcy

 Code, and respectfully states as follows, on information and belief:1

                                    PRELIMINARY STATEMENT

         1.       The time has come for the Debtor to acknowledge what the facts make clear in this

 case: the Debtor’s business will not survive. Furthermore, because the Debtor has refused to fulfill

 its fiduciary duties to its estate and constituents, the Collateral Agent hereby requests that the Court

 force the Debtor to do so by permitting foreclosure against the secured noteholders’ collateral or,




 1
     This Motion is supported by S2G Ventures, holder of $1,800,000 of secured notes, approximately 48 percent of
     the total convertible notes issued by the Debtor.


 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                     Entered:12/28/18 18:06:20 Page2 of 18




 in the alternative, converting this case to chapter 7 and replacing the Debtor’s equity-beholden

 management team and board of managers with a trustee.

         2.       The Collateral Agent does not make this Motion lightly. After the contested

 October 9 hearing and entry of the Court’s Cash Collateral Order,2 the Collateral Agent waited

 patiently for the Debtor to live up to its promises. Through no fewer than forty-seven defaults of

 its budget covenant, repeated reporting inaccuracies, and two separate failures (out of two chances)

 to file updated thirteen-week budgets, all in violation of the Cash Collateral Order, the Collateral

 Agent waited, preserving its rights and holding off on seeking relief from the Court.

         3.       Two “proposals” were made by management, neither of which paid any heed to the

 secured noteholders’ rights or the standards and process for confirmation of a chapter 11 plan, and

 neither of which the Debtor progressed beyond high-level hypotheticals. For example, one term

 sheet contemplated reorganized equity splits that implied a $10 million valuation for the Debtor’s

 business and the Debtor’s current equity holders receiving 18 percent of the new equity (despite

 not contributing any new value). Further, both “proposals” would have required the secured

 noteholders to provide at least $800,000 of new financing to the Debtor, for which the noteholders

 have zero appetite. Questions and requests for calls by the Collateral Agent went unanswered for

 days at a time. Four weeks passed, then six, then eight—plenty of time for the Debtor to develop

 a reorganization plan, according to testimony at the October 9 hearing. But no plan (or even

 financing to facilitate a plan or further operation in chapter 11) has materialized.

         4.       Meanwhile, the Collateral Agent’s collateral has diminished in value materially.

 Equipment has continued in use and suffered normal wear-and-tear or worse, and based on the




 2
     “Cash Collateral Order” means that certain Final Order Authorizing Use of Collateral and Granting Adequate
     Protection Under Sections 362, 363, and 364 of the Bankruptcy Code [Docket No. 77].


                                                  2
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                      Entered:12/28/18 18:06:20 Page3 of 18




 Debtor’s failure to make a recent insurance payment in accordance with its own budget, the

 Collateral Agent is unsure whether the equipment (or other assets) is even being properly insured.3

 Tens of thousands of dollars of inventory has been sold but not replaced with new collateral—

 whether new inventory, accounts receivable, or otherwise. And cash has disappeared out the door

 at an even greater pace than the Debtor’s first grim budget projected. In total, and as detailed

 further below, the Debtor’s own reported book value of the Collateral Agent’s collateral has

 decreased by at least $160,000 (almost 20 percent of the Petition Date value), even accepting the

 Debtor’s incorrect position about the scope of the Collateral Agent’s prepetition and adequate

 protection liens. Based on the Collateral Agent’s own position, that diminution in value increases

 to $260,000, more than 25 percent of the Petition Date value.

         5.       In light of these developments and the Debtor’s failure to take action or make

 progress, on December 18, 2018, the Collateral Agent and the secured noteholders sent a letter to

 the Debtor’s board making it clear that they would under no circumstances provide any financing

 to the Debtor and that they did not support a reorganization of the Debtor’s business. In the

 December 18 letter, the noteholders specifically requested that the Debtor agree to relief from the

 automatic stay for the Collateral Agent or convert its case to chapter 7.

         6.       The Debtor’s response, as indicated by the filing of this Motion, was to decline.

 Therefore, on December 27, 2018, the Collateral Agent exercised its right under the Cash

 Collateral Order to terminate, immediately and automatically, the Debtor’s authority to use or

 dispose of the Collateral Agent’s collateral. Assuming the Debtor is complying with the Cash




 3
     The Debtor’s November 30 budget indicated that a $5,300 insurance payment was to be made the week of
     December 10. The December 14, 2018 and December 28, 2018 budget reconciliations showed that this payment
     still has not been made. The Collateral Agent understands based on recent communication from the Debtor that
     this payment is due January 2, 2019.


                                                   3
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                 Entered:12/28/18 18:06:20 Page4 of 18




 Collateral Order, it should currently not be operating its business in any meaningful fashion

 because it has neither the authority nor the cash to do so.

         7.       Put simply, this case exemplifies the circumstances in which the ordinary

 motivations of chapter 11—preference for reorganization and deference to a debtor’s

 management—must be left behind. The secured noteholders are deeply underwater; the Debtor

 no longer has the legal authority or practical ability to operate and wastes collateral value with

 each passing day; and no proposal has surfaced in over three months, from the Debtor or otherwise,

 for DIP financing or a restructuring that is economically acceptable or legally viable. In this

 situation, relief from the automatic stay and/or conversion to chapter 7 are not only appropriate,

 but required by the Bankruptcy Code. Accordingly, the Collateral Agent requests that the Court

 enter the Proposed Order.

                                           JURISDICTION

         8.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b), and the Collateral Agent consents

 to the entry of a final order by the Court in connection with this Motion to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

 connection herewith consistent with Article III of the United States Constitution. Venue of these

 cases and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory

 and legal predicates for the relief requested herein are sections 362 and 1112 of the Bankruptcy

 Code (as defined below) and rule 4001 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).




                                                4
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                 Entered:12/28/18 18:06:20 Page5 of 18




                                          BACKGROUND

         9.       On September 20, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

 in this Court commencing a case under chapter 11 of title 11 of the United States Code, 11 U.S.C.

 §§ 101–1532 (the “Bankruptcy Code”).           The Debtor continues to manage and operate its

 businesses as debtor in possession under sections 1107 and 1108 of the Bankruptcy Code. No

 official committee has been appointed in this chapter 11 case.

         10.      As reflected in its proof of claim [Claim No. 1], the Collateral Agent serves as

 collateral agent for the holders of secured convertible promissory notes (the “Secured Notes”)

 issued under that certain Convertible Note Purchase Agreement, dated as of October 13, 2017 (as

 amended and restated as of May 11, 2018, and as further amended from time to time, the “NPA”).

 On information and belief, there were approximately $3,720,000 of convertible promissory notes

 (by principal amount outstanding) as of the Petition Date, including the Secured Notes

 (constituting at least $3,635,000 of the Secured Notes) and some notes that may be unsecured, all

 of which matured on October 12, 2018. To secure its repayment of the Secured Notes and its

 performance under the NPA, the Debtor granted the Collateral Agent, on behalf of itself and certain

 holders of the Secured Notes, security interests in and liens on substantially all of its assets, other

 than accounts receivable securing a separate credit facility (the “Prepetition Collateral”), pursuant

 to that certain Security Agreement, dated as of May 11, 2018, by and among the Debtor and the

 Collateral Agent (the “Security Agreement”) and that certain Intellectual Property Security

 Agreement, dated as of May 11, 2018, by and among the Debtor and the Collateral Agent (the “IP

 Security Agreement”). The Debtor also agreed to indemnify the Collateral Agent for all expenses

 incurred in connection with the Notes.




                                               5
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                          Entered:12/28/18 18:06:20 Page6 of 18




         11.      After a contested hearing on October 9, 2018, the Court entered the Cash Collateral

 Order. Under its terms the Debtor was authorized to use the Collateral Agent’s prepetition and

 postpetition collateral (including collateral subject to the adequate protection liens granted

 therein). Among other conditions to that authority, the Debtor was subject to an obligation to

 submit biweekly reports to the Collateral Agent of its actual cash flows against its budget and to

 file updated thirteen-week cash flow budgets by the end of each calendar month. Further, the

 biweekly reports were subject to a ten-percent, line-item variance test, meaning that if any line

 item therein indicated a negative variance from the budget greater than ten percent, the Collateral

 Agent would have the right to terminate use of its collateral immediately upon notice to the Debtor.

 See Cash Collateral Order, ¶ 4(e). The Debtor has breached this budget variance covenant as to

 dozens of line items since the Cash Collateral Order was entered, including no fewer than six

 breaches in each report it submitted. The Debtor has also failed to file cash flow budgets covering

 a full, thirteen-week period by the end of October 2018 or November 2018 as required by

 paragraph 4(d) of the Cash Collateral Order, instead opting for budgets lasting only for the

 following calendar month. Paragraph 4(f) of the Cash Collateral Order further requires that the

 Debtor insure its assets, and the Debtor’s current insurance premium payment due January 2

 remains unpaid today.

                                 DIMINISHING COLLATERAL VALUE

         12.      The Debtor has stated that the Secured Notes are, indeed, secured by valid and

 enforceable liens and were, in fact, significantly undersecured on the Petition Date.4 With that




 4
     See, e.g., [Docket No. 13, ¶ 6] (“Given the amount of cash, accounts receivable, and inventory, the three secured
     creditors [including holders of the Secured Notes] are very under-secured with respect to cash collateral issues.”);
     [Docket No. 120 at 6-7] (listing balance sheet asset values other than “Start Up Expenses” of $1,262,877.34, in
     aggregate).


                                                       6
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                        Entered:12/28/18 18:06:20 Page7 of 18




 noted, the Debtor and the Collateral Agent disagree about the scope of the Collateral Agent’s liens.

 Specifically, the Collateral Agent believes it holds valid and enforceable security interests in

 substantially all of the Debtor’s assets, including all accounts receivable (now that the Debtor’s

 receivables factoring facility has been retired) and cash; and the Debtor disagrees. In either case,

 however, the Collateral Agent was granted a postpetition adequate protection lien on inventory

 and accounts receivable under the Cash Collateral Order, and given the Debtor’s extremely limited

 cash holdings, it is plain that the Collateral Agent has liens on substantially all the value of the

 Debtor’s chapter 11 estate.

          13.      Taking the Debtor’s most recent monthly operating report [Docket No. 120], a copy

 of which is attached hereto as Exhibit B, both the Collateral Agent’s undersecured status and the

 diminishing value of its collateral are obvious. Set forth below is a table summarizing the key

 balance sheet figures:

                                                                                                 Diminished
                  Collateral                      Petition Date          November 30               Value
     Bank Cash                                         $82,385.96            $22,705.43             $59,680.53
     Undeposited Funds                                   $2,499.00                $0.00              $2,499.00
     Total Cash                                        $84,884.96            $22,705.43             $62,179.53
     Accounts Receivable                               $38,148.38                $0.005             $38,148.38
     Inventory Raw                                    $179,418.57           $173,464.65              $5,953.92
     Inventory Finished                               $171,222.13            $65,752.92            $105,469.21
     Total Inventory                                  $350,640.70           $239,217.57            $111,423.13
     Property & Equipment (net of D&A)                $277,603.51           $228,215.77             $49,387.74
             - less Cont. Serv.                        $20,950.98            $20,950.98                  $0.00
     Total P&E                                        $256,652.53           $207,264.79             $49,387.74
     Leasehold Improvement                            $268,834.80           $268,834.80                  $0.00
     Deposits                                            $6,471.18            $7,171.18              ($700.00)
     Intellectual Property                             $13,743.40            $13,743.40                  $0.00
                                   Total           $1,019,375.95            $758,937.17            $260,438.78




 5
      Accounts receivable for November 30 were disclosed as ($5,649.43). Rather than include a negative asset value,
      this table adjusts the figure to $0.00.


                                                     7
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                       Entered:12/28/18 18:06:20 Page8 of 18




         14.       Based on these book values, the Collateral Agent’s collateral diminished by more

 than $260,000 from the Petition Date through November 30, 2018, more than 25 percent of the

 Petition Date value. Alternatively, even accepting the Debtor’s view of the scope of the Collateral

 Agent’s interests, the collateral (meaning the assets listed in the table above, less the Total Cash

 and Accounts Receivable items) has declined in value by more than $160,000, or about 18 percent

 of the Petition Date collateral package.6

         15.       This diminution is corroborated by the biweekly cash flow variance reports the

 Debtor has delivered to the Collateral Agent.7 In particular:

                         Petition Date cash holdings of $84,884.96 have diminished to $28,705.53 as of
                          December 14, 2018;

                         the Debtor has collected $77,007.22 on orders paid in advance, meaning no
                          accounts receivable (which are supposed to serve as the Collateral Agent’s
                          replacement collateral for inventory sold under the Cash Collateral Order) were
                          generated at all, and instead cash was received directly and promptly spent; and

                         the Debtor has spent only about 52 percent (including only 20 percent over the
                          last two weeks) of what it budgeted on forecasted accounts payables, which a
                          witness for the Debtor has stated is the line item incorporating expenses to
                          purchase new inventory and raw materials8—the budgeted figure itself already
                          contemplated a $50,000 decline in inventory levels during the period since the
                          Petition Date (according to the same testimony).9



 6
     For the avoidance of doubt, the Collateral Agent acknowledges that the “PACA Claimants” assert statutory trust
     rights over the Debtor’s raw fruit inventory and receivables and cash generated from sales of that inventory.
 7
     These reports are attached hereto as Exhibit C.
 8
     See Hr’g Tr. at 74:7-10 (Oct. 9, 2018) (testimony of R. Naha, Chairman of the Debtor, attached as Exhibit D):
         Q: ...if one looks at this budget, where would one find the disbursements for purchasing new fruit, new raw
            materials?
         A: In the forecasted accounts payable.
 9
     See id. at 76:6-9:
         A: ...[T]o produce all of the purchase orders we think, we think our inventory would be decreased by
            $50,000, so we would have $50,000 less raw and finished inventory than we do today in order to send
            those orders out.
     Id. at 77:10-13:


                                                       8
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                          Entered:12/28/18 18:06:20 Page9 of 18




 Also noteworthy is the fact that the Debtor failed to make an insurance payment that was budgeted

 for the week of December 10. That payment has not been made to date, although the Collateral

 Agent was informed today that it is due January 2.

          16.      Importantly, because the value of every significant asset the Debtor has is steadily

 decreasing, and because the Collateral Agent has liens on nearly all of the value in the estate, there

 is simply no means of adequately protecting the Collateral Agent’s security interests. The holders

 of the Secured Notes are already out hundreds of thousands of dollars, and the decline now appears

 certain to continue.

                                FAILED RESTRUCTURING “PROPOSALS”

          17.      Despite the Debtor’s bold proclamations at the October 9 hearing of a 30-day

 timeline to an exit plan,10 no proposal has been brought to the Collateral Agent’s attention to date

 that is remotely actionable. To the best of the Collateral Agent’s knowledge, there have been no

 committed proposals for DIP financing, financing for a chapter 11 plan transaction, or serving as

 a stalking horse bidder or private buyer in a sale process, let alone interactions reaching the point

 of negotiating documentation (when discussions still can, and often do, break down). And of




          Q: You just testified that [the Collateral Agent’s] exposure is --
          A: Oh yeah.
          Q: -- is negative $50,000 of inventory.
          A: Sure. I made that estimate, yeah.
 10
      See id. at 30:10-19:
          Q:      So are you looking for more than 90 days to get through this due diligence period with these potential
          purchasers?
          A:       No, I would say 60 days at the absolute most. I think 30 days would be a fair amount of time as we
          continue operations, keeping customers happy, shipping orders. Thirty days we could have offers on our
          table from legitimate business people to either buy out the debt-holders or to buy the company.
          Q:       Or invest?
          A:       Or invest, yeah.


                                                       9
 US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                 Entered:12/28/18 18:06:20 Page10 of 18




  course, the Debtor has not filed any motion for DIP financing, chapter 11 plan or disclosure

  statement, or anything else indicating it has a path out of bankruptcy.

          18.      What the Collateral Agent has seen to date is a continued pattern of disregard for

  the secured noteholders’ legal rights and for the difficult realities facing the Debtor in this

  chapter 11 case. The noteholders are secured by substantially all of the value the Debtor has as of

  today. Even assuming the Debtor’s view on liens, supposedly unencumbered value would consist

  exclusively of cash, as the Collateral Agent’s adequate protection liens likely would absorb any

  accounts receivable that have accrued since November 30 (when the Debtor reported a negative

  value for receivables). The noteholders are also likely dramatically undersecured, so that any

  deficiency claim they have likely will dwarf all other claims against the Debtor combined.

  Importantly, the Collateral Agent has engaged with the Debtor to emphasize these circumstances

  and what they mean for any restructuring transaction—specifically, that the secured noteholders

  are legally entitled to substantially all of the value of any reorganized business here.

          19.      Yet, the most the secured noteholders have been offered in any “proposal” is

  55 percent of the “hypothetically” reorganized equity, while current equity has consistently been

  set to retain at least 10 percent (with management, many of whom are also current equity holders,

  being entitled to another 10 percent). If these constructs show what the Debtor wants for its path

  forward, further floundering in chapter 11 makes no business sense. The Debtor simply will never

  have the votes to confirm a chapter 11 plan, let alone propose a plan that actually satisfies

  section 1129 of the Bankruptcy Code.

          20.      The Collateral Agent has concluded that there simply is no prospect of a viable

  reorganization for the Debtor. The time is now for the Debtor to shift to an orderly liquidation and

  wind down through an orderly foreclosure and/or chapter 7 process.



                                               10
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                 Entered:12/28/18 18:06:20 Page11 of 18




                                         BASIS FOR RELIEF

          21.      Upon filing a relief from stay motion, the initial burden of going forward to show

  the grounds that compel the lifting of the stay rests with the creditor. See In re Anthem

  Communities, 267 B.R. 867, 870–871 (Bankr. D. Colo. 2001). Once grounds have been

  established, the moving party need only prove the issue of lack of equity in the property. See id.

  The burden of proof thereafter rests with the debtor as to all other issues, including adequate

  protection. See id.; 11 U.S.C. § 362(g).

  I.      Cause Exists to Modify the Automatic Stay to Permit the Collateral Agent to
          Foreclose on Its Collateral.

          22.      The automatic stay should be modified to permit foreclosure on the Collateral

  Agent’s collateral because sufficient cause exists under section 362(d)(1) of the Bankruptcy Code,

  including, the Debtor’s inability to adequately protect the Collateral Agent’s security interests

  therein and its bad faith in filing and pursuing this chapter 11 case. Section 362(d)(1) of the

  Bankruptcy Code provides, in relevant part, that a court “shall” grant relief from the stay “[f]or

  cause, including the lack of adequate protection of an interest in property of such party in interest.”

  11 U.S.C. § 362(d)(1).

          A.       Lack of Adequate Protection

          23.      Section 361 of the Bankruptcy Code, in turn, contains an enumeration of forms of

  adequate protection, including cash payments and additional or replacement liens. See id. at § 361.

  However, the listing in section 361 is non-exhaustive, and what constitutes adequate protection “is

  to be decided flexibly on the proverbial ‘case-by-case’ basis.” See In re O’Connor, 808 F.2d 1393,

  1397 (10th Cir. 1987).

          24.      “The whole purpose in providing adequate protection for a creditor is to insure that

  the creditor receives the value for which the creditor bargained prebankruptcy.” Id. The court’s


                                                11
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                  Entered:12/28/18 18:06:20 Page12 of 18




  “first effort...must be” to make sure the value of the secured creditor’s collateral will be preserved.

  See id.

            25.    As demonstrated by the Debtor’s own pleadings, operating reports, and cash flow

  reports, the value of the Collateral Agent’s collateral has already fallen drastically during these

  chapter 11 cases, even accounting for (a) the Debtor’s view of lien scope and (b) the adequate

  protection liens granted to the Collateral Agent on receivables. The root cause is straight-forward

  and exactly what the Collateral Agent feared from the beginning—the Debtor continues to operate

  at a loss and is not fully replenishing inventory.

            26.    More importantly, though, the Debtor’s situation is so dire that there is no plausible

  way of providing adequate protection for the Collateral Agent going forward. The business has

  all-but shut down, even before the Collateral Agent’s termination of collateral use. The Debtor

  collected eleven dollars ($11) during the week of December 10. Cash is at dangerously low levels,

  consistently below the Debtor’s aggregate payroll, rent, and insurance obligations. It is not certain

  that the Debtor will continue to maintain insurance on the collateral. The Debtor has told the

  Collateral Agent repeatedly that it lacks the funds to fulfill future orders. In this circumstance, the

  only way to “insure that the [secured noteholders] receive[ ] the value for which [they] bargained

  prebankruptcy” is to allow the Collateral Agent to foreclose on the collateral and dispose of it in

  the way it views as maximizing value—which is what the secured noteholders bargained for

  prebankruptcy.

            B.     Bad Faith

            27.    A debtor’s bad faith in commencing a chapter 11 case may also constitute “cause”

  for modifying the automatic stay under section 362(d)(1). See In re Gunnison Ctr. Apartments,

  LP, 320 B.R. 391, 401 (Bankr. D. Colo. 2005). In particular, “if there is not a potentially viable

  business in place worthy of protection and rehabilitation, the Chapter 11 effort has lost its raison

                                                12
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                  Entered:12/28/18 18:06:20 Page13 of 18




  d’etre....Neither the bankruptcy courts nor the creditors should be subjected to the costs and delays

  of a bankruptcy proceeding under such conditions.” Id. (quoting In re Little Creek Dev. Co., 779

  F.2d 1068, 1073 (5th Cir. 1986)) (internal quotation marks and alterations omitted). Courts look

  to a “conglomerate of factors” in determining whether bad faith is present so as to justify lifting

  the stay, including, without limitation:

                         repeated bankruptcy filings by the same debtor;

                         lack of equity in the subject assets;

                         the existence of only few, relatively smaller claimants other than the moving
                          secured creditor(s);

                         the limited scope of a debtor’s ongoing operations;

                         any prepetition events leading toward foreclosure or receivership; and

                         the absence of any reasonable possibility of an effective reorganization.

  Gunnison, 320 B.R. at 400.

          28.      Each of the above factors is applicable here. This Debtor was in chapter 11 in

  Florida in 2014. The secured noteholders appear to be “very” undersecured, in the Debtor’s words,

  let alone there being enough value in the collateral for the estate to have equity therein. The

  Secured Notes dwarf all other claims combined, and to this point, only 41 total claims have been

  filed in this chapter 11 case. The Debtor’s business has ceased being productive in any meaningful

  way, and after the termination of its authority to use collateral, it should currently be stopped

  entirely. The Debtor and the Collateral Agent had discussed, earlier in 2018, an alternative wind

  down process such as an assignment for the benefit of creditors, which the Debtor determined to

  disregard in filing this case. This combination of factors alone—lack of equity, a small creditor

  body, absence of cash flow or meaningful operations, and avoidance by a debtor of non-bankruptcy




                                                13
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                Entered:12/28/18 18:06:20 Page14 of 18




  remedies—has been squarely held to indicate bad faith in this District. In re Plateau Energy

  Partners, Inc., 2011 WL 5149080, at *6 (Bankr. D. Colo. Oct. 28, 2011).

          29.      But most importantly, no reasonable possibility of reorganization exists now, nor,

  it is clear, did one ever exist in light of the Debtor’s apparent motivation to ignore the secured

  noteholders’ rights. As discussed further below—the possibility of reorganizing is a consideration

  under section 362(d)(2) of the Bankruptcy Code, as well—the courts are no stranger to facts like

  these. When a debtor is out to preserve equity for its current owners against the interests and

  wishes of its underwater secured creditors, and it fails to deliver any committed path forward to

  new financing or an exit from chapter 11, a finding that no reasonable possibility of reorganization

  exists is warranted. See Gunnison, 320 B.R. at 402-04.

          30.      Accordingly, cause exists under section 362(d)(1) to modify the automatic stay and

  permit the Collateral Agent to foreclose, both because the Debtor has not and cannot adequately

  protect against diminution in value of the collateral and because the Debtor’s chapter 11 case has

  been in bad faith.

  II.     Modifying the Automatic Stay is Appropriate Because the Debtor Has No Equity in
          the Collateral and the Collateral Is Not Necessary to An Effective Reorganization.

          31.      In addition, relief for the Collateral Agent from the automatic stay should be

  granted under section 362(d)(2) of the Bankruptcy Code because the Debtor has no equity in its

  collateral and because no plausible reorganization is imminent.         Section 362(d)(2) of the

  Bankruptcy Code provides that stay relief shall be granted as to an action against property, such

  as foreclosure, if “(A) the debtor does not have an equity in such property; and (B) such property

  is not necessary to an effective reorganization.” 11 U.S.C. § 362(d)(2). As to the second element,

  it “means, as many lower courts...have properly said, that there must be a reasonable possibility of

  a successful reorganization within a reasonable time.” Plateau Energy, 2011 WL 5149080 at *3


                                               14
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                        Entered:12/28/18 18:06:20 Page15 of 18




  (quoting United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd. (In re Timbers of

  Inwood Forest Assocs., Ltd.), 484 U.S. 365, 375-75 (1988)) (internal quotation marks omitted).

  Furthermore, when a debtor is nearing the end of its 120-day plan proposal exclusivity window,

  the “reasonable possibility” standard imposes a heightened burden requiring a showing that a

  reorganization is “probable,” meaning “having more evidence for than against or supported by

  evidence which inclines the mind to believe, but leaves some room for doubt.” See Plateau

  Energy, 2011 WL 5149080 at *3 (quoting In re Holly’s, Inc., 140 B.R. 643, 702 (Bankr. W.D.

  Mich. 1992)).

           32.      The Gunnison Center Apartments opinion is instructive. There, the court examined

  section 362(d)(2)(B) and the reasonable possibility standard and concluded that the evidence

  before it “[did] not indicate that a successful plan [was] ‘probable’ or even ‘plausible.’” See 320

  B.R. at 402-04. Chief among the facts before the Gunnison court were that:

                       the debtor was “unable to operate and pay full debt service,” id. at 402;

                       the secured creditor would hold a blocking position as to unsecured claims on
                        account of its deficiency claim, id.;

                       the secured creditor had stated it would not vote in favor of any plan, id.;11

                       the debtor’s extant plan contemplated equity holders retaining ownership of the
                        company, but the $700,000-$800,000 of new financing needed was not
                        committed, other than the “‘trust me’ approach” of the sole owner of the
                        debtor’s general partner, who was the “driving force behind this bankruptcy
                        filing,” that financing would be procured, id. at 402-04; and

                       readily observable legal infirmities with any plan structured as the debtor had
                        indicated it would be—particularly gerrymandered voting classes to avoid the
                        blocking position of the secured creditor’s deficiency claim and the
                        contemplated cram down interest rate—may have rendered it unconfirmable,
                        id. at 404.



  11
       See also Plateau Energy, 2011 WL 5149080 at *5 (holding secured creditor’s statement that it would not vote in
       favor of any plan that did not pay it in full indicated no reasonable possibility of reorganization).

                                                     15
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                          Entered:12/28/18 18:06:20 Page16 of 18




             33.      These facts map directly onto the instant case. The Debtor is not meaningfully

  operating, is losing cash quickly, and will never be able to repay the Secured Notes. The secured

  noteholders’ deficiency claims, likely more than $2,000,000, would swamp the general unsecured

  claims class in any chapter 11 plan voting process, and the noteholders have made it very clear

  (here and elsewhere) that they will not support a reorganization. The Debtor has estimated to the

  Collateral Agent it needs about $800,000 of new financing; but no party has committed to

  providing it, and the closest thing the Collateral Agent has seen to a commitment is the enthusiastic

  pledges of the Debtor’s chairman (and significant shareholder) that the money is coming—the

  same sort of promise he made under oath at the October 9 hearing.12 Finally, given the secured

  noteholders’ blocking position and the economic realities here, no plan will ever be proposed that

  can garner sufficient votes and satisfy the Bankruptcy Code’s confirmation standards, particularly

  the absolute priority rule, the best interests requirement, and the feasibility test.

  III.       In the Alternative, Cause Exists to Convert This Case to Chapter 7.

             34.      In the alternative, the Collateral Agent requests, pursuant to section 1112(b), that

  the Debtor’s case be converted to one under chapter 7 of the Bankruptcy Code. That section

  provides that a court “shall” convert a chapter 11 case to chapter 7 if “cause” exists to do so,

  including “substantial or continuing loss to or diminution of the estate and the absence of a

  reasonable likelihood of rehabilitation,” “failure to maintain appropriate insurance that poses a risk

  to the estate or to the public,” and “failure to comply with an order of the court.” 11 U.S.C.

  § 1112(b)(4)(A), (C), (E). Further, a court’s analysis under subsection (A)—continuing loss to the

  estate and no likelihood of rehabilitation—has been likened to that used under section 362(d) of




  12
         See Hr’g Tr. (Exhibit D) at 30:15-17 (“Thirty days we could have offers on our table from legitimate business
         people to either buy out the debt-holders or to buy the company.”).

                                                       16
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                  Entered:12/28/18 18:06:20 Page17 of 18




  the Bankruptcy Code for modifying the automatic stay. See In re White, 535 B.R. 749, 758 (E.D.

  Mich. 2015) (“Because the Whites cannot show any error in the bankruptcy court's decision to

  convert their bankruptcy to a Chapter 7 proceeding, they likewise cannot show that the bankruptcy

  court erred in lifting the automatic stay imposed in their case.”); In re 51–53 W. 129th St. HDFC,

  Inc., 475 B.R. 391, 399 (Bankr. S.D.N.Y. 2012).

          35.       In other words, all the justifications outlined above for lifting the automatic stay

  also support conversion of this case to chapter 7, if the Court believes that conversion is warranted

  in place of foreclosure. The Collateral Agent would work diligently with the chapter 7 trustee

  after conversion to liquidate the collateral, whether through an agreed foreclosure process or

  otherwise. While this likely would entail additional cost and time on the margins compared to

  moving straight to foreclosure, the important thing is that the Debtor would permanently cease

  operations and its management team and board, which have looked out only for the Debtor’s

  shareholders (many of whom are current or former managers and officers) from the beginning,

  would be removed.

                             BANKRUPTCY RULE 4001 IS SATISFIED

          36.      To the extent applicable to this Motion, the requirements of Bankruptcy

  Rule 4001(a)(1) are satisfied by the provision of notice hereof as described below.

                                                NOTICE

          37.      Notice of this Motion will be given to: (a) the Debtor; (b) the United States Trustee

  for the District of Colorado; (c) all entries of appearance; and (d) the parties included on the

  Debtor’s consolidated list of twenty (20) largest unsecured creditors. The Collateral Agent submits

  that, under the circumstances, no other or further notice is required.




                                                17
  US-DOCS\105018314.5
Case:18-18234-KHT Doc#:121 Filed:12/28/18                Entered:12/28/18 18:06:20 Page18 of 18




          WHEREFORE, the Collateral Agent respectfully requests that the Court enter the

  Proposed Order, substantially in the form attached hereto as Exhibit A, and grant such other and

  further relief as it deems just and proper.

   Dated: December 28, 2018                 /s/ David Miller
          Denver, Colorado                  David Miller
                                            SPENCER FANE LLP
                                            1700 Lincoln Street
                                            Suite 2000
                                            Denver, Colorado 80203
                                            Telephone:     (303) 592-8332
                                            Facsimile:     (303) 839-3838
                                            Email:         dmiller@spencerfane.com

                                            - and -

                                            Caroline A. Reckler
                                            Jason B. Gott
                                            LATHAM & WATKINS LLP
                                            330 North Wabash Avenue, Suite 2800
                                            Chicago, Illinois 60611
                                            Telephone:     (312) 876-7700
                                            Facsimile:     (312) 993-9767
                                            Email:         caroline.reckler@lw.com
                                                           jason.gott@lw.com

                                            Counsel for the Collateral Agent




                                                18
  US-DOCS\105018314.5
